     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.1 Page 1 of 18




1    Joseph M. McMullen (CSB 246757)
     Law Offices of Joseph M. McMullen
2    501 W. Broadway, Suite 1510
     San Diego, CA 92101
3    Tel: (619) 501-2000
     Fax: (619) 615-2264
4    Email: joe@jmm-legal.com
5    Attorney for Plaintiff William Carr
6

7

8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
                                   ) Case No.: '19CV1139 JLS MDD
11                                 )
     WILLIAM CARR,                 ) COMPLAINT FOR DAMAGES
12                                 ) AND REQUEST FOR JURY TRIAL
                       Plaintiff,  )
13                                 )   1. 42 U.S.C. § 1983 – Illegal
       vs.                         )       Arrest
14                                 )
                                   )   2. 42 U.S.C. § 1983 – Excessive
15   COUNTY OF SAN DIEGO; SAN
     DIEGO SHERIFF’S DEPARTMENT; ))        Force
16   JEFFREY CHU; JOE MCMANUS; and )
     DOES 1-10, inclusive.         )   3. False Arrest
17                                 )
                       Defendants. )   4. Negligence
18                                 )
                                   )   5. Cal. Civil Code § 51.7 – Civil
19                                 )       Rights Violations (Ralph Act)
                                   )   6. Cal. Civil Code § 52.1 – Civil
20                                 )
                                   )       Rights Violations (Bane Act)
21                                 )
22

23

24

25

26

27

28



                                             1
                                  COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.2 Page 2 of 18




1                              COMPLAINT FOR DAMAGES
2           COMES NOW, Plaintiff William Carr, individually, for his Complaint
3    against Defendants County of San Diego; San Diego Sheriff’s Department; Jeffrey
4    Chu; Joe McManus; and DOES 1-10, inclusive, and alleges as follows:
5

6                               JURISDICTION AND VENUE
7           1.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
8    1343(a)(3)-(4) because Plaintiff asserts claims arising under the laws of the United
9    States including 42 U.S.C. § 1983 and the Fourth Amendment of the United States
10   Constitution. This Court has supplemental jurisdiction over Plaintiff’s claims
11   arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims are
12   so related to the federal claims that they form part of the same case or controversy
13   under Article III of the United States Constitution.
14          2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
15   Defendants reside in this district and all incidents, events, and occurrences giving
16   rise to this action occurred in this district.
17          3.     On November 30, 2018, Plaintiff presented to the County of San
18   Diego his Claims for Damages based on the acts, omissions, damages, and injuries
19   herein complained of, pursuant to Government Code § 911.2. On January 16,
20   2019, Defendant County of San Diego sent Plaintiff a notice of rejection of claim.
21

22                                      INTRODUCTION
23          4.     This civil rights and state tort action seeks compensatory and punitive
24   damages from Defendants for violating various rights under the United States
25   Constitution and state law in connection with County of San Diego Sheriff’s
26   deputy-involved detention and use of force of William Carr on July 15, 2018.
27

28



                                                 2
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.3 Page 3 of 18




1                                         PARTIES
2          5.     At all relevant times, Plaintiff William Carr (“PLAINTIFF”) was an
3    individual residing in the County of San Diego, California.
4          6.     At all relevant times, Defendant COUNTY OF SAN DIEGO
5    (“COUNTY”) is and was a duly organized public entity existing under the laws of
6    the State of California. COUNTY is a chartered subdivision of the State of
7    California with the capacity to be sued. COUNTY is responsible for the actions,
8    omissions, policies, procedures, practices, and customs of its various agents and
9    agencies, including the County of San Diego Sheriff’s Department and its agents
10   and employees.
11         7.     At all relevant times, COUNTY was the employer of Defendants
12   Jeffrey Chu; Joe McManus; and DOES 1-10, inclusive.
13         8.     Defendant Deputy JEFFREY CHU (“CHU”) is a Sheriff’s deputy
14   employed by the County of San Diego Sheriff’s Department. CHU was acting
15   under color of law and within the course and scope of his duties as a deputy for the
16   County of San Diego Sheriff’s Department. CHU was acting within the complete
17   authority and ratification of his principal, Defendant COUNTY.
18         9.     Defendant Deputy JOE MCMANUS (“MCMANUS”) is a Sheriff’s
19   deputy employed by the County of San Diego Sheriff’s Department. MCMANUS
20   was acting under color of law and within the course and scope of his duties as a
21   deputy for the County of San Diego Sheriff’s Department. MCMANUS was
22   acting within the complete authority and ratification of his principal, Defendant
23   COUNTY.
24         10.    Defendants DOES 1-6 (“DOE DEPUTIES”) are Sheriff’s deputies for
25   the County of San Diego Sheriff’s Department. DOE DEPUTIES were acting
26   under color of law within the course and scope of their duties as deputies for the
27   County of San Diego Sheriff’s Department. DOE DEPUTIES were acting with the
28   complete authority and ratification of their principal, Defendant COUNTY.

                                              3
                                   COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.4 Page 4 of 18




1           11.    Defendants DOES 7-8 are supervisory deputies for the County of San
2    Diego Sheriff’s Department who were acting under color of law within the course
3    and scope of their duties as supervisory deputies for the County of San Diego
4    Sheriff’s Department. DOES 7-8 were acting with the complete authority and
5    ratification of their principal, Defendant COUNTY.
6           12.    Defendants DOES 9-10 are managerial, supervisorial, and
7    policymaking employees of the County of San Diego Sheriff’s Department who
8    were acting under color of law within the course and scope of their duties as
9    managerial, supervisorial, and policymaking employees for the County of San
10   Diego Sheriff’s Department. DOES 9-10 were acting with the complete authority
11   and ratification of their principal, Defendant COUNTY.
12          13.    On information and belief, Defendants CHU, MCMANUS, and
13   DOES 1-10 were residents of the County of San Diego.
14          14.    In doing the acts, and failing and/or omitting to act as hereinafter
15   described, Defendants CHU, MCMANUS, and DOES 1-6 were acting on the
16   implied and actual permission and consent of Defendants COUNTY and DOES 7-
17   10.
18          15.    In doing the acts, and failing and/or omitting to act as hereinafter
19   described, Defendants CHU, MCMANUS, and DOES 1-10 were acting on the
20   implied and actual permission and consent of the COUNTY.
21          16.    The true names and capacities, whether individual, corporate,
22   association or otherwise of Defendants DOES 1-10, inclusive, are unknown to
23   PLAINTIFF, who otherwise sues these Defendants by such fictitious names.
24   PLAINTIFF will seek leave to amend this complaint to show the true names and
25   capacity of these Defendants when they have been ascertained. Each of the
26   fictitiously-named Defendants is responsible in some manner for the conduct or
27   liabilities alleged herein.
28



                                               4
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.5 Page 5 of 18




1          17.    At all times mentioned herein, each and every Defendant was the
2    agent of each and every other Defendant and had the legal duty to oversee and
3    supervise the hiring, conduct, and/or employment of each and every Defendant.
4          18.    All of the acts and omissions complained of herein by PLAINTIFF
5    against Defendants were done and performed by said Defendants, by and through
6    their authorized agents, servants, and/or employees, all of whom at all relevant
7    times herein were acting within the course, purpose, and scope of said agency,
8    service, and/or employment capacity. Moreover, Defendants and their agents
9    ratified all of the acts complained of herein.
10         19.    Defendants CHU, MCMANUS, and DOES 1-10 are sued in their
11   individual capacities.
12

13                 FACTS COMMON TO ALL CLAIMS FOR RELIEF
14         20.    PLAINTIFF repeats and re-alleges each and every allegation in
15   paragraphs 1 through 19 of this Complaint with the same force and effect as if fully
16   set forth herein.
17         21.    PLAINTIFF is a 31-year-old Type 1 Diabetic who treats his diabetes
18   with the assistance of a state-of-the-art insulin pump.
19         22.    Diabetes is a disorder of the endocrine system that affects over
20   29 million Americans and is characterized by high blood glucose (sugar) levels
21   resulting from defects in insulin secretion, insulin inaction or both.
22         23.    In Type 1 Diabetes, the pancreas stops making insulin or makes only a
23   tiny amount. A person with Type 1 Diabetes must receive insulin from an outside
24   source (typically through injections or use of an insulin pump) in order to survive.
25         24.    Insulin can lower blood glucose too much, leading to a potentially
26   life-threatening condition known as hypoglycemia. The medical definition of
27   hypoglycemia is a blood glucose reading of 70 mg/dL or lower. Symptoms of mild
28   to moderate hypoglycemia include tremors, sweating, lightheadedness, confusion,

                                               5
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.6 Page 6 of 18




1    and drowsiness. Hypoglycemia usually can be treated easily and effectively by
2    consuming a ready source of glucose such as fruit juice. If it is not treated
3    promptly, however, hypoglycemia can become severe and potentially life-
4    threating. Symptoms of severe hypoglycemia include inability to swallow,
5    convulsions or unconsciousness.
6          25.    According to the American Diabetes Association, all people with
7    Type 1 Diabetes will experience hypoglycemia. It is simply not possible with
8    current diabetes treatment to regulate blood glucose levels as tightly as people
9    without diabetes do naturally.
10         26.    Severe hypoglycemia is a serious medical problem, and will impair an
11   individual’s ability to perform almost any task until the individual’s blood glucose
12   has been restored to a normal level.
13         27.    On July 15, 2018, after attending a service and drumming in the band
14   at the Light Church in Encinitas, California, PLAINTIFF felt his blood glucose
15   level falling, so he went to a nearby diner for a quick snack.
16         28.    When the diner’s staff attended to PLAINTIFF he appeared to be in
17   medical distress, so the manager called 911 for assistance.
18         29.    At approximately 6:45 p.m., several County of San Diego Sheriff’s
19   deputies, including DEFENDANTS CHU, MCMANUS, and DOE DEPUTIES
20   arrived at the diner.
21         30.    When DEFENDANTS arrived, PLAINTIFF was slumped over in his
22   chair at the diner’s lunch counter.
23         31.    Prior to DEFENDANTS making contact with PLAINTIFF,
24   DEFENDANTS had information that PLAINTIFF was in medical distress from a
25   physical disability.
26         32.    Before he descended even further into a fog of confusion,
27   PLAINTIFF managed to state that he was diabetic and needed some sugar.
28



                                                 6
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.7 Page 7 of 18




1          33.   At one point, PLAINTIFF even asked DEFENDANTS if someone
2    would check his blood sugar.
3          34.   Instead of assisting PLAINTIFF, DEFENDANTS unreasonably
4    detained and/or arrested PLAINTIFF, and used excessive and unreasonable force,
5    causing PLAINTIFF serious physical and emotional injuries, pain and suffering.
6          35.   Without reasonable suspicion to believe PLAINTIFF had or was
7    going to violate the law, or probable cause to arrest PLAINTIFF, Defendants CHU,
8    MCMANUS, and DOE DEPUTIES approached the African-American 31-year-old
9    PLAINTIFF seated at the diner’s counter and engaged him. No crime was
10   committed by PLAINTIFF, nor did the deputies reasonably perceive that a crime
11   was about to be committed.
12         36.   At no time did PLAINTIFF actively resist DEFENDANTS, nor did he
13   act aggressively toward DEFENDANTS or toward anyone else.
14         37.   At no time did PLAINTIFF pose an immediate threat to the safety of
15   DEFENDANTS or to anyone else.
16         38.   At no time did PLAINTIFF attempt to evade arrest by flight.
17         39.   Without any reasonable justification or cause, DEFENDANTS
18   surrounded PLAINTIFF, forcibly headlocked him and slammed him to the ground.
19   One of the DEFENDANTS, Defendant CHU, even removed his taser, thrust the
20   two electrode contacts directly into PLAINTIFF’s back, and delivered a 1200 volt
21   charge into his body. PLAINTIFF cried out in excruciating pain. One witness
22   described the tasing and screams as sounding like someone “torturing a child.”
23         40.   DEFENDANTS then dragged PLAINTIFF outside the diner onto the
24   curb in handcuffs.
25         41.   Emergency Medical Technicians responded to the scene, immediately
26   administered dextrose sugar to PLAINTIFF, and confirmed to DEFENDANTS that
27   PLAINTIFF’s blood sugar had fallen to a dangerously low level consistent with
28   the loss of consciousness. Despite the fact PLAINTIFF never acted aggressively

                                               7
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.8 Page 8 of 18




1    with deputies or others that day, nor was he suspected of committing any crime,
2    DEFENDANTS forced PLAINTIFF to endure further humiliation by sitting
3    handcuffed on the curb in the middle of his Encinitas community on a Sunday and
4    then refused to remove his handcuffs as he was taken to the hospital in an
5    ambulance.
6          42.     Defendant MCMANUS cited PLAINTIFF for two misdemeanors,
7    trespassing and resisting peace officers, both of which the District Attorney’s
8    Office declined to prosecute. Plaintiff suffered serious physical and emotional
9    injuries as a result of the unlawful arrest and excessive force inflicted upon him by
10   deputies for no other reason than being a Diabetic experiencing a low blood
11   glucose episode.
12         43.     This civil complaint can be summarized as follows:
13

14    Count      Claim                                         Defendants
15    1          42 U.S.C. § 1983 / Fourth Amendment           Deputy Jeffrey Chu;
16               (Illegal Detention and Arrest).               Deputy Joe McManus;
17                                                             Does 1-5
18    2          42 U.S.C. § 1983 / Fourth Amendment           Deputy Jeffrey Chu;
19               (Excessive Force).                            Deputy Joe McManus;
20                                                             Does 1-5
21    3          False Arrest                                  All Defendants
22    4          Negligence                                    All Defendants
23    5          California Civil Code § 51.7 (Ralph Act)      All Defendants
24    6          California Civil Code § 52.1 (Bane Act)       All Defendants
25

26

27

28



                                                 8
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.9 Page 9 of 18




1                           FIRST CLAIM FOR RELIEF
2
          Fourth Amendment – Illegal Detention and Arrest (42 U.S.C. § 1983)
             (Against Defendants CHU, MCMANUS, and DOE DEPUTIES)
3

4           44.    PLAINTIFF realleges and incorporates by reference each and every
5    allegation in paragraphs 1 through 43 of this Complaint with the same force and
6    effect as if fully set forth herein.
7           45.    Defendants CHU, MCMANUS, and DOE DEPUTIES had no
8    information that PLAINTIFF had committed any crime, had no information that
9    PLAINTIFF had any outstanding wants or warrants, and had no information that
10   PLAINTIFF had harmed any person. DEFENDANTS did, however, have
11   constructive and actual knowledge that PLAINTIFF was in medical distress as a
12   result of his Diabetes. Defendants CHU, MCMANUS, and DOE DEPUTIES
13   unreasonably detained and arrested PLAINTIFF without reasonable suspicion or
14   probable cause.
15          46.    When DEFENDANTS engaged, detained, headlocked, tased, and
16   restrained PLAINTIFF for at least 30 minutes, and otherwise restricted
17   PLAINTIFF’s liberty and freedom of movement, they violated PLAINTIFF’s right
18   to be secure in his person against unreasonable searches and seizures as guaranteed
19   to PLAINTIFF under the Fourth Amendment to the United States Constitution.
20          47.     The conduct of DEFENDANTS was willful, wanton, malicious, and
21   done with reckless disregard for the rights and safety of PLAINTIFF and therefore
22   warrants the imposition of exemplary and punitive damages as to Defendants
23   CHU, MCMANUS, and DOE DEPUTIES.
24          48.    As a result of their misconduct, DEFENDANTS are liable for
25   PLAINTIFF’s injuries because they were an integral participant and/or because
26   they failed to intervene to prevent the wrongful detention and arrest of
27   PLAINTIFF.
28



                                                 9
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.10 Page 10 of 18




1           49.    PLAINTIFF seeks damages for his physical and emotional injuries,
2    including his pain and suffering. PLAINTIFF also seeks attorneys’ fees and costs
3    under this claim.
4

5                           SECOND CLAIM FOR RELIEF
6
                 Fourth Amendment – Excessive Force (42 U.S.C. § 1983)
               (Against Defendants CHU, MCMANUS, and DOE DEPUTIES)
7

8           50.    PLAINTIFF realleges and incorporates by reference each and every
9    allegation in paragraphs 1 through 49 of this Complaint with the same force and
10   effect as if fully set forth herein.
11          51.    The Fourth Amendment to the United States Constitution provides the
12   right of every person to be free from the use of excessive force by police officers.
13          52.    When Defendants CHU, MCMANUS, and DOE DEPUTIES arrived
14   on scene, they had no information that PLAINTIFF had committed any crime and
15   no information that PLAINTIFF had injured or threatened to harm anyone.
16   DEFENDANTS had reason to know and/or did know that PLAINTIFF was in
17   medical distress due to Diabetic low blood sugar episode. Rather than acting
18   reasonably by responding to the call in a manner conducive to assisting someone
19   who is in medical distress, DEFENDANTS improperly treated PLAINTIFF as if
20   he had committed a serious crime or as if he was actively resisting deputies, which
21   he did not do.
22          53.    PLAINTIFF never threatened anyone, made no aggressive movements
23   toward anyone, made no furtive gestures, and no physical movements that would
24   reasonably suggest to DEFENDANTS that PLAINTIFF was attempting, willing, or
25   intending to inflict harm on any person or flee.
26          54.    Defendants CHU, MCMANUS and DOE DEPUTIES used excessive
27   force against PLAINTIFF when without warning or justification they unnecessarily
28   and unreasonably headlocked PLAINTIFF, slammed PLAINTIFF to the ground

                                                10
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.11 Page 11 of 18




1    with force and violence, tased PLAINTIFF, dragged PLAINTIFF out of the
2    restaurant in handcuffs, and restrained PLAINTIFF in handcuffs for at least 30
3    minutes. DEFENDANTS’ acts and omissions deprived PLAINTIFF of his right to
4    be secure in his person against unreasonable searches and seizures as guaranteed to
5    PLAINTIFF under the Fourth Amendment to the United States Constitution.
6           55.    The conduct of DEFENDANTS was willful, wanton, malicious, and
7    done with reckless disregard for the rights and safety of PLAINTIFF and therefore
8    warrants the imposition of exemplary and punitive damages as to Defendants
9    CHU, MCMANUS, and DOE DEPUTIES.
10          56.    As a result of their misconduct, PLAINTIFF suffered great physical
11   pain and suffering, as well as emotional injuries including severe emotional
12   distress and humiliation. DEFENDANTS are liable for PLAINTIFF’s injuries
13   because they were an integral participant and/or because they failed to intervene to
14   prevent these violations.
15          57.    PLAINTIFF seeks damages for his physical and emotional injuries,
16   including his pain and suffering. PLAINTIFF also seeks attorneys’ fees and costs
17   under this claim.
18

19                              THIRD CLAIM FOR RELIEF
                               False Arrest / False Imprisonment
20
                                    (Against All Defendants)
21

22          58.    PLAINTIFF realleges and incorporates by reference each and every
23   allegation in paragraphs 1 through 56 of this Complaint with the same force and
24   effect as if fully set forth herein.
25          59.    Defendants CHU, MCMANUS, and DOE DEPUTIES, while working
26   as Deputies for the County of San Diego Sheriff’s Department and acting within
27   the course and scope of their duties, intentionally deprived PLAINTIFF of his
28   freedom of movement by use of force, threats of force, violence, menace, and

                                                11
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.12 Page 12 of 18




1    unreasonable duress. Defendants CHU, MCMANUS, and DOE DEPUTIES
2    detained PLAINTIFF without reasonable suspicion and arrested him without
3    probable cause.
4          60.    PLAINTIFF did not knowingly or voluntarily consent to being
5    detained or arrested.
6          61.    Defendants CHU, MCMANUS, and DOE DEPUTIES detained
7    PLAINTIFF for an appreciable amount of time by engaging PLAINTIFF,
8    headlocking PLAINTIFF, slamming PLAINTIFF to the ground, tasing
9    PLAINTIFF, handcuffing PLAINTIFF, dragging PLAINTIFF out of the diner;
10   leaving PLAINTIFF on the curb in handcuffs after EMTs confirmed his life-
11   threatening low blood glucose level, and refusing to remove his handcuffs for over
12   30 minutes even as he was taken to the hospital.
13         62.    The conduct of CHU, MCMANUS, and DOE DEPUTIES was a
14   substantial factor in causing the harm to PLAINTIFF.
15         63.    Defendant COUNTY is vicariously liable for the wrongful acts of
16   Defendants CHU, MCMANUS, and DOE DEPUTIES pursuant to section 815.2(a)
17   of the California Government Code, which provides that a public entity is liable for
18   the injuries caused by its employees within the scope of the employment if the
19   employee’s act would subject him or her to liability.
20         64.    The conduct of Defendants CHU, MCMANUS, and DOE DEPUTIES
21   was malicious, wanton, oppressive, and accomplished with a conscious disregard
22   for the rights of PLAINTIFF, entitling PLAINTIFF to an award of exemplary and
23   punitive damages.
24         65.    As a result of his misconduct, Defendants CHU, MCMANUS, and
25   DOE DEPUTIES are liable for PLAINTIFF’s injuries, either because they were an
26   integral participant in the wrongful detention and arrest, and/or because they failed
27   to intervene to prevent these violations.
28



                                              12
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.13 Page 13 of 18




1                               FOURTH CLAIM FOR RELIEF
2
                                         Negligence
                                   (Against All Defendants)
3

4           66.    PLAINTIFF realleges and incorporates by reference each and every
5    allegation in paragraphs 1 through 65 of this Complaint with the same force and
6    effect as if fully set forth herein.
7           67.    Sheriff’s deputies, including Defendants CHU, MCMANUS, and
8    DOE DEPUTIES, have a duty to use reasonable care to prevent unjustified harm or
9    injury to others. This duty includes using appropriate tactics and not using any
10   force unless reasonably necessary.
11          68.    DEFENDANTS breached this duty of care. Upon information and
12   belief, the actions and inactions of DEFENDANTS were negligent and reckless,
13   including but not limited to:
14                 a. The failure to properly and adequately assess the need to detain,
15                    arrest and use violent force against PLAINTIFF;
16                 b. The failure to consider clear warnings and indicators that a person
17                    is suffering from a Diabetic low blood sugar episode, and/or the
18                    failure to use proper tactics and techniques on a person clearly in
19                    medical distress;
20                 c. The unjustified use of a taser in drive-stun mode to deliver a
21                    painful high voltage jolt into the back of a person who is not
22                    actively resisting or presenting any threat to the safety of officers
23                    or to others;
24                 d. The negligent tactics and handling of the situation with
25                    PLAINTIFF, including post-force negligence.
26          69.    As a direct and proximate result of DEFENDANTS’ conduct as
27   alleged above, and other undiscovered negligent conduct, PLAINTIFF was caused
28   to suffer physical injuries, severe pain and suffering. Also, as a direct and

                                                13
                                      COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.14 Page 14 of 18




1    proximate result of DEFENDANTS’ conduct as alleged above, PLAINTIFF has
2    suffered severe emotional distress and mental anguish.
3          70.    Defendant COUNTY is vicariously liable for the wrongful acts of
4    Defendants CHU, MCMANUS, and DOE DEPUTIES, pursuant to section
5    815.2(a) of the California Government Code, which provides that a public entity is
6    liable for the injuries caused by its employees within the scope of the employment
7    if the employee’s act would subject him or her to liability.
8

9                              FIFTH CLAIM FOR RELIEF
10
                           Cal. Civil Code § 51.7 (The Ralph Act)
                                  (Against All Defendants)
11

12         71.    PLAINTIFF realleges and incorporates by reference each and every
13   allegation in paragraphs 1 through 70.
14         72.    PLAINTIFF alleges that DEFENDANTS used violence on and
15   intimidated PLAINTIFF, because of a perceived disability, when without warning
16   or justification DEFENDANTS unnecessarily and unreasonably headlocked
17   PLAINTIFF, slammed PLAINTIFF to the ground with force and violence, tased
18   PLAINTIFF, dragged PLAINTIFF out of the restaurant in handcuffs, and
19   restrained PLAINTIFF in handcuffs for at least 30 minutes.
20         73.    California Civil Code § 51.7 (the Ralph Act) declares that all persons
21   have the right to be free from violence or intimidation because of their disability,
22   or because they are perceived by another to have a disability.
23         74.    DEFENDANTS used violence and intimidation against PLAINTIFF.
24         75.    PLAINTIFF has Type 1 Diabetes, a disability under the Americans
25   with Disabilities Act.1
26

27   1   See, e.g., Fraser v. Goodale, 342 F.3d 1032, 1038 (9th Cir. 2003) (“We have
28   little difficulty in concluding that diabetes is a ‘physical impairment’ under the
     ADA.”).
                                              14
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.15 Page 15 of 18




1           76.    As a result of his Diabetes-induced low blood sugar, PLAINTIFF was
2    physically unable to promptly comply with DEFENDANTS in the manner they
3    wished.
4           77.    DEFENDANTS used violence and intimidation because they
5    perceived PLAINTIFF’s disability, were motivated by it, or because of a bias
6    against it.
7           78.    Defendant COUNTY OF SAN DIEGO is vicariously liable for the
8    wrongful acts of DEFENDANTS pursuant to section 815.2(a) of the California
9    Government Code, which provides that a public entity is liable for the injuries
10   caused by its employees within the scope of employment if the employee’s act
11   would subject him or her to liability.
12          79.    Defendants DOES 7 through 10 are vicariously liable under California
13   law and the doctrine of respondeat superior.
14          80.    The conduct of DEFENDANTS was malicious, wanton, oppressive,
15   and accomplished with a conscious disregard for PLAINTIFF’s rights, justifying
16   an award of exemplary and punitive damages as to Defendants CHU, MCMANUS
17   and DOE DEPUTIES.
18          81.    Under the provisions of California Civil Code § 52(b),
19   DEFENDANTS are liable for punitive damages for each violation of Civil Code §
20   51.7, reasonable attorneys’ fees and an additional $25,000.00.
21          82.    PLAINTIFF seeks compensatory damages including for his physical
22   injuries, pain and suffering, and severe emotional distress, punitive damages, and
23   attorneys’ fees and costs under this claim.
24

25

26

27

28



                                              15
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.16 Page 16 of 18




1                             SIXTH CLAIM FOR RELIEF
2
                           Cal. Civil Code § 52.1 (The Bane Act)
                                  (Against All Defendants)
3

4          83.     PLAINTIFF realleges and incorporates by reference each and every
5    allegation in paragraphs 1 through 82.
6          84.     Section 52.1 of the California Civil Code (the Bane Act), whether or
7    not acting under color of law, prohibits interference by threat, intimidation, or
8    coercion, or attempts to interfere by threat, intimidation, or coercion, the exercise
9    or enjoyment by an individual of rights secured by the Constitution or laws of the
10   United States, or the rights secured by the Constitution or laws of the State of
11   California.
12         85.     PLAINTIFF alleges that DEFENDANTS, while working for the
13   COUNTY and acting within the course and scope of their duties, intentionally
14   committed acts of violence, threats, intimidation, and coercion against
15   PLAINTIFF, including when without warning or justification DEFENDANTS
16   unnecessarily and unreasonably headlocked PLAINTIFF, slammed PLAINTIFF to
17   the ground with force and violence, tased PLAINTIFF, dragged PLAINTIFF out of
18   the restaurant in handcuffs, and restrained PLAINTIFF in handcuffs for at least 30
19   minutes, and by integrally participating and/or failing to intervene in the above
20   acts, which interfered with PLAINTIFF’s exercise and/or enjoyment of his rights
21   secured by the Constitution and/or laws of the United States, and of the rights
22   secured by the Constitution and/or laws of the State of California.
23         86.     When DEFENDANTS used excessive and unreasonable force against
24   PLAINTIFF, they interfered with his civil rights to be free from unreasonable
25   searches and seizures, to due process, to equal protection of the laws, to be free
26   from state actions that shock the conscience, and to life, liberty, and property.
27         87.     On information and belief, DEFENDANTS intentionally and
28   spitefully committed the above acts to discourage PLAINTIFF from exercising his

                                              16
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.17 Page 17 of 18




1    civil rights, to retaliate against him for invoking such rights, or to prevent him from
2    exercising such rights, which he was fully entitled to enjoy.
3          88.    On information and belief, PLAINTIFF reasonably believed and
4    understood that the violent acts committed by Defendants CHU, MCMANUS and
5    DOE DEPUTIES were intended to discourage him from exercising the above civil
6    rights, to retaliate against him for invoking such rights, or to prevent him from
7    exercising such rights.
8          89.    Defendants CHU, MCMANUS and DOE DEPUTIES successfully
9    interfered with the above civil rights of PLAINTIFF.
10         90.    The conduct of DEFENDANTS was a substantial factor in causing
11   PLAINTIFF’s harms, losses, injuries and damages.
12         91.    COUNTY is vicariously liable for the wrongful acts of Defendants
13   CHU, MCMANUS and DOE DEPUTIES pursuant to section 815.2(a) of the
14   California Government Code, which provides that a public entity is liable for the
15   injuries caused by its employees within the scope of employment if the employee’s
16   act would subject him or her to liability.
17         92.    Defendants DOES 7 through 10 are vicariously liable under California
18   law and the doctrine of respondeat superior.
19         93.    The conduct of DEFENDANTS was malicious, wanton, oppressive,
20   and accomplished with a conscious disregard for PLAINTIFF’s rights, justifying
21   an award of exemplary and punitive damages as to Defendants CHU, MCMANUS
22   and DOE DEPUTIES.
23         94.    PLAINTIFF seeks compensatory damages including for his physical
24   injuries, pain and suffering, and severe emotional distress, punitive damages, and
25   attorneys’ fees and costs under this claim.
26

27

28



                                              17
                                    COMPLAINT FOR DAMAGES
     Case 3:19-cv-01139-JLS-MDD Document 1 Filed 06/17/19 PageID.18 Page 18 of 18




1                                   PRAYER FOR RELIEF
2          WHEREFORE, Plaintiff WILLIAM CARR requests entry of judgment in
3    his favor and against COUNTY OF SAN DIEGO; SAN DIEGO SHERIFF’S
4    DEPARTMENT; JEFFREY CHU; JOE MCMANUS; and DOES 1-10, inclusive,
5    as follows:
6          1.      For compensatory damages in whatever amount may be proven at
7                  trial, which include physical injuries, pain and suffering, severe
8                  emotional distress and mental anguish;
9          2.      For punitive damages against only the individual defendants in an
10                 amount to be proven at trial;
11         3.      For statutory damages;
12         4.      For reasonable attorneys’ fees, including litigation expenses;
13         5.      For costs incurred in this lawsuit;
14         6.      For prejudgment interest; and
15         7.      For such other relief that the Court deems just, proper, and
16                 appropriate.
17

18                                           Respectfully submitted,
19

20
     Dated: June 17, 2019                    /s/ Joseph M. McMullen
                                             Joseph M. McMullen (SBN 246757)
21                                           Attorney for Plaintiff William Carr
22

23                                DEMAND FOR JURY TRIAL
24         Plaintiff hereby demands a jury trial as to all causes of action.
25
                                             Respectfully submitted,
26

27
     Dated: June 17, 2019                    /s/ Joseph M. McMullen
                                             Joseph M. McMullen (SBN 246757)
28                                           Attorney for Plaintiff William Carr

                                              18
                                    COMPLAINT FOR DAMAGES
